Title: From John Adams to Daniël Jan Bouwens, 7 November 1780
From: Adams, John
To: Bouwens, Daniël Jan


     
      Sir
      Amsterdam Novr. 7th 1780
     
     I waited on Mr. Blomberg yesterday, but found him to ill to speak upon Business: I must therefore request You to recommend to me another Broker for the present, one who speaks French or English if possible. I dont mean to quit Mr. Blomberg, whom I esteem very much, but I suppose it will not be amiss to have two. Messrs. Mortier and Merckemaer have been mentioned to me.
     Mean time I will venture to propose to Mr. Bouwens’ Consideration the following Plan.
     
     
      Interest
      5 Per Cent pr. Annum for ten Years.
     
     
      To the House for negotiating the Capital}
      1. Per Cent.
     
     
      To the Undertakers to furnish the Capital}
      1. Per Cent.
     
     
      Brokerage
      ½ Per Cent.
     
     
      For the Yearly paying off of 10 per Cent.
      
     
     
      To the House of the Loan
      1. Per Cent.
     
     
      To the same for paying off the annual Interest}
      1. per Cent of the Interest.
     
    
   I should be glad of your Sentiments, as soon as may be convenient. I am with great Respect, Sir, your very humble Servant
     
      John Adams
     
     